Detailed Action
1. 	This Action is in response to Applicant's patent application filed on March 27, 2020. Claims 1-20 are now/still pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
3.	The information disclosure statement submitted on 09/04/2020 and 11/24/2020 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-20, the prior art of record teaches method, system, and apparatus may be used to reduce signaling overhead due to measurement configuration in wireless communications with multiple carriers.
The prior art of record, however, failed to disclose or suggest each and every limitation recited in claims 1-20 of the claimed invention when considered as a whole. And further in view of the following limitation(s) when considered as a whole in the claimed invention “performing second neighboring cell measurement according to a second measurement configuration from the secondary base station based on the signal quality of the second cell and the second quality threshold, regardless whether the signal quality of the first cell exceeds the first quality threshold.”

Conclusion 
6.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	Yamada; Shohei et al. (US 20110317577 A1) discloses method, system and apparatus wherein a mobile station apparatus in a communication system comprising a base station apparatus and a mobile station apparatus, wherein at the time of communication by carrier aggregation using a plurality of cells with each cell having different frequency, the mobile station apparatus determines a measurement reference cell used for an evaluation of event.
	Tsutsui; Takahiro (US 20130143624 A1) discloses method of controlling communication in a user equipment that wirelessly communicates with a base station. This communication control method includes performing, in response to one instruction from the base station, measurement on a reception status of a radio signal from a different base station that is disposed adjacent to the base station, and that uses a radio frequency different from the base station.
7.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
June 14, 2021